DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed June 22, 2022.  Claims 1-4, 6, 11-14, and 16 are amended. Claims 1-20 remain pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations for interpreting a voice query.   Claims 1 and 11 recite method steps for receiving, at a local device, a voice query, is a data gathering step which can be achieved by a person hearing a spoken voice query; the step for determining an audio characteristic of the voice query can be achieved by the person hearing the query and determining audio characteristics (loudness, speed, duration) of the query;  accessing a table of a plurality stored voice queries can be achieved by the person, is a data gathering step that can be achieved by the human accessing a database/list of voice queries; the step for determining whether an audio characteristic of the stored voice query is similar to the audio characteristics of the voice query can be achieved by the person listening to the two queries and determining if the queries are similar in audio characteristics (loudness, speed, duration); the step for determining that the audio characteristic of the respective stored voice query is similar to the audio characteristic of the voice query, adding the respective voice query to a data structure of candidate voice queries can be achieved by the person including the voice query to a list of candidate voice queries using either pen and paper or saving the query in a database (extra-solution activity); comparing the heard characteristic to the list or table of stored characteristics; comparing the voice query with the candidate voice queries can be achieved by the person, once determining an audio characteristic, comparing the heard characteristic to the list or table of stored characteristics; identifying, based on the comparing, a candidate voice query that matches the voice query can be achieved by the person identifying which stored query matches the heard query; retrieving, from the table, text corresponding to the candidate voice query can be achieved the person mentally choosing the matched query or by the person using a pen and paper to make a notation of the matched query; and performing an action corresponding to the text can be achieved by the person completing the task associated with the query.  The recited limitations are directed a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computing device and modules.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it fails within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the recited device, system, memory or circuitry amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  The claims are not patent eligible.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated with respect to integration of the abstract idea into a practical application, the additional elements of the device, system, memory or circuitry to perform the various steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
Dependent claims 3-10 and 13-20 do not integrate the judicial exception into a practical application and do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 3 and 13 recite limitations for determining a duration of the voice query; and retrieving a plurality of stored voice queries having a duration within a threshold amount of the duration of the voice query, which can be achieved by the person timing a query, reviewing the table of stored queries to select queries of an amount within a selected duration.  
Claims 4 and 14, recite limitations for  retrieving a plurality of stored voice queries having an audio characteristic similar to the audio characteristic of the voice query comprises: performing audio analysis of the voice query; determining, based on the audio analysis, an audio characteristic of the voice query; accessing metadata describing audio characteristics of a plurality of stored voice queries; and selecting, from the plurality of stored voice queries, a subset of stored voice queries based on the audio characteristic of the voice query and the metadata describing audio characteristics of the plurality of stored voice queries, which can be achieved by the person selecting store queries with characteristics similar to the heard query, reviewing metadata of the queries and selecting certain queries based on the characteristics and metadata.
Claims 5 and 15 recite limitations for the audio characteristic of the voice query includes at least one of a duration, a tone, a rhythm, a cadence, or an accent, which are features the person can use to mentally analyze and compare queries.
Claims 6 and 16 recite limitations for  retrieving a plurality of stored voice queries that are most frequently received, which can be achieved by the person using pen and paper to tally how many times a query is spoken.
Claims 7 and 17 recite limitations for updating a counter for the voice query, the counter indicating the number of times the voice query has been received; and updating a last access time of the voice query to indicate a current time, which can be achieved by the person using pen and paper to tally how many times a query is spoken and noting the time the query was received
Claims 8 and 18 recite limitations for  determining whether the storage size of the table exceeds a threshold size; and in response to determining that the storage size of the table exceeds the threshold size, reducing the amount of data stored in the table, which can be achieved by the person monitoring the number of queries stored to determine if more queries can be stored, determining which queries are not needed, and deleting any unnecessary queries.
Claims 9 and 19 recite limitations for determining a frequency with which each stored voice query is received; and in response to determining that the frequency of a particular stored voice query is below a threshold frequency, removing the particular stored voice query from the table, which can be achieved by the person monitoring the number of queries stored to determine if more queries can be stored, determining which queries are not needed, and deleting any unnecessary queries.
Claims 10 and 20 recite limitations for determining a last access time of each stored voice query; and in response to determining that the last access time of a particular stored voice query is more than a threshold amount of time prior to a current time, removing the particular stored voice query from the table which can be achieved by the person monitoring the number of queries stored to determine if more queries can be stored, determining which queries are not needed based on the last time the query was used, and deleting any unnecessary queries.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Patent Application Publication No. 2020/0227039) in view of Menendez-Pidal (US Patent Application Publication No. 2003/0110031).
Liu discloses an electronic device and voice command identification method.  Regarding claims 1 and 11, Liu teaches A method [fig 3A] and system (including memory and circuitry – para 0097] for interpreting a voice query, the method comprising: receiving, at a local device, a voice query [fig 3A; S31; para 0034 – sound signals obtained through microphone]; determining an audio characteristic of the voice query [Fig 3A, S32-S34; para 0034-0041; 0069-0074 --- compound speech feature data and compressed compound speech features];  accessing a table [speech feature database 141], stored at the local device, of a plurality of stored voice queries [ para 0074 --  compares the compound speech feature data with multiple reference speech feature data in the speech feature database 141]; determining whether an audio characteristic of the respective stored voice query is similar to the audio characteristic of the voice query [para 0074-0088 -- voice command mapping circuit 123 may compare the compound speech feature data with the reference speech feature data in the speech feature database by adopting DTW, so as to identify k final closest reference speech feature data from the reference speech feature data (Step S54-1). It should be noted that, in step S54-1, k closest reference speech feature data are found from the first speech feature database 141-1 according to the temporal sequence via the DTW method and a closest neighbor method. The k closest reference speech feature data found at the last time point are the k final closest reference speech feature data];  comparing the voice query with the retrieved plurality of stored voice queries [Fig 3A, S35; para 0071-0088 -- voice command mapping circuit 123 may compare the compound speech feature data with the reference speech feature data in the speech feature database by adopting DTW, so as to identify k final closest reference speech feature data from the reference speech feature data (Step S54-1). It should be noted that, in step S54-1, k closest reference speech feature data are found from the first speech feature database 141-1 according to the temporal sequence via the DTW method and a closest neighbor method. The k closest reference speech feature data found at the last time point are the k final closest reference speech feature data; 0092-0095 -- determines whether the one or more commands include the target command mapped to the target voice signal according to the maximum total weight in the one or more total weights and the confidence threshold ]; retrieving, from the table, text corresponding to the stored voice query [Fig 3A,S35]; identifying, based on the comparing, a stored voice query that matches the voice query [Fig 3A, S35; para 0071-0088; 0092-0095 -- determines whether the one or more commands include the target command mapped to the target voice signal according to the maximum total weight in the one or more total weights and the confidence threshold ]; retrieving, from the table, text corresponding to the stored voice query [Fig 3A,S35]; and performing an action corresponding to the text [Fig 3A, S36; para 0071-0086; 0092-0095].  Liu teaches, in response to determining that the audio characteristic of the respective stored voice query is similar to the audio characteristic of the voice query, identifying the k final closet reference speech feature data [para 0074-088 – where the process of identifying the k final items provides for adding an identified item to previously identified items until that kth item has been determined].  Liu fails to specifically a data structure to add candidate voice queries.    In a similar field of endeavor, Menendez-Pidal teaches a methodology for implementing a vocabulary set for use in a speech recognition system, and may preferably include a recognizer for analyzing utterances from the vocabulary set to generate N-best lists of recognition candidates, utilizing N-best list registers for storing the N-best list candidates (Fig 2, element 220; para 0043-044), and specifically teaches the system improves processing for implementing a vocabulary set for use in speech recognition.  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the N-best list registers suggested by Menendez-Pidal, in the recognition system of Liu, for the purpose of improving processing for implementing a vocabulary set for use in speech recognition, and thereby improve the accuracy and performance of the recognizer.  
Regarding claims 3 and 13, the combination of Liu and Menendez-Pidal teaches determining a duration of the voice query [Liu para 0039-0040]; and retrieving a plurality of stored voice queries having a duration within a threshold amount of the duration of the voice query [Liu para 0074-0078 – the system compares the target and reference speech based on the number of frames].
Regarding claims 4 and 14, the combination of Liu and Menendez-Pidal teaches wherein retrieving a plurality of stored voice queries having an audio characteristic similar to the audio characteristic of the voice query comprises: performing audio analysis of the voice query [Liu Fig 3A, S32-S34; para 0034-0041; 0071-0074]; determining, based on the audio analysis, an audio characteristic of the voice query [Liu Fig 3A, S32-S34; para 0034-0041; 0071-0074 – speech feature data]; accessing metadata describing audio characteristics of a plurality of stored voice queries [Liu para 0090-0095 – assigned weights]; and selecting, from the plurality of stored voice queries, a subset of stored voice queries based on the audio characteristic of the voice query and the metadata describing audio characteristics of the plurality of stored voice queries [Liu para 0089-0095 – k closet references].
Regarding claims 5 and 15, the combination of Liu and Menendez-Pidal teaches the audio characteristic of the voice query includes at least one of a duration, a tone, a rhythm, a cadence, or an accent [Liu para 0039-0040 – duration].

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Menendez-Pidal and further in view of Aggarwal et al (US Patent No. 2019/0206388).
Regarding claims 2 and 12, Liu fails to teach  in response to determining a stored query does not match the voice query, transmitting the voice query to a remote server for transcription; receiving a transcription of the voice query from the remote server; and storing, in the table, the voice query and the transcription.  Aggarwal teaches learning offline voice commands based on usage of online commands, where the system determines if a local grammar and device can correctly determine the command [para 0046; 0049], transmitting the audio to a remote server and receiving a transcription from the server to allow the local device to execute the command [para 0053-0054] and updating the local grammar for additional commands [para 0056-0072—specifically 0072 teaches updating based on transcriptions from server].  One having ordinary skill in the art, at the time of the invention would have recognized the advantages of implementing the local grammar updates based on server results, as suggested by Aggarwal, for the purpose of reducing latency of execution of a subsequent command request, as suggested by Aggarwal [para 0073].

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Menendez-Pidal and further in view of French (US Patent No. 7,849,263) and Aggarwal et al (US Patent No. 2019/0206388).

Regarding claims 8 and 18, the combination of Liu and Menendez-Pidal fails to teach determining whether the storage size of the table exceeds a threshold size; and in response to determining that the storage size of the table exceeds the threshold size, reducing the amount of data stored in the table.   French teaches monitoring and deactivating storage devices prior to the device reaching a storage threshold [Abstract. Fig 1].  Aggarawal teaches monitoring usage of the spoken commands and deleting or removing commands that are not used after a predetermined amount of time so as to optimize finite storage [para 0053-0072].  One having ordinary skill in the art would have recognized the advantages of implementing the grammar monitoring techniques of French and Aggarawal in the system of Liu, for the purpose of optimizing finite storage as suggested by Aggarawal.
Regarding claims 9 and 19, the combination of Liu, Menendez-Pidal, French and Aggrawal teach determining a frequency with which each stored voice query is received; and in response to determining that the frequency of a particular stored voice query is below a threshold frequency, removing the particular stored voice query from the table [Aggarwal at para 0060-0066].
Regarding claims 10 and 20, the combination of Liu, Menendez-Pidal, French and Aggarwal teaches reducing the amount of data stored in the table comprises: determining a last access time of each stored voice query; and in response to determining that the last access time of a particular stored voice query is more than a threshold amount of time prior to a current time, removing the particular stored voice query from the table [Aggarwal at para 0060-0066].


22.	Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Menendez-Pidal and further in view of Reed (US Patent No. 4,862,498).
	Regarding claims 6-7 and 16-17, the combination of Liu and Menendez-Pidal fails to teach retrieving a plurality of stored voice queries that are most frequently received.  Reed teaches systems for selecting commands by monitoring frequency of use of commands (abstract, col. 1, 56-65).  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the frequency of use command history suggested by Reed, for the purpose of optimizing system performance by analyzing frequently used commands in the initial selecting process.

Response to Arguments
Applicant's arguments filed June 22, 2022, have been fully considered but they are not persuasive.   Applicant argues claims 1 and 11 require retrieval of stored voice queries from a table, requires the use of a computer and therefore is not directed to an abstract idea.  The Examiner notes, as indicated in the rejection above, the retrieval of stored voice queries from a table is simply a data gathering step, which can be achieved by a person hearing a spoken voice query.  Listening to voice query is a mental process that only requires the person to use human hearing capabilities of listening.  The use of a computer (not claimed) to gather data is not a feature that amounts to significantly more than the abstract idea.  Additionally, computer to store a table amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.   The claims are not patent eligible.
Applicant argues the amended claims are not directed to a mental process.  The Examiner respectfully disagrees.  As indicated in the rejection above, the amended limitations for accessing a table is a data gathering step, the determining step can be achieved by the person listening to the two queries and determining if the queries are similar in audio characteristics (loudness, speed, duration); and the adding feature can be achieved by the person including the voice query to a list of candidate voice queries using either pen and paper or saving the query in a database (extra-solution activity).  The use of a computer (not claimed) to store data is not a feature that amounts to significantly more than the abstract idea.  Additionally, computer to store a table amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.   The claims are not patent eligible.
Applicant argues Liu does not teach or suggest such an initial comparison of a voice query with stored voice queries to identify candidate voice queries against which the voice query is subsequently compared.  The Examiner respectfully disagrees.  The Examiner notes, Liu’s k final closest reference speech feature data provides [para 0071-0088] for an initial comparison of a voice query with stored voice queries to identify candidate voice queries.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659